DETAILED ACTION
This action is in response to the claims filed 02 October 2017 for application 15/722,742 filed 02 October 2017.
Claims 1-22 are pending.
Claims 1-22 are rejected.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because:
line 8, update partial representations should read “updating partial representations”
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
¶00136, line 1,the method 500 should read “the method 400”
Appropriate correction is required.
	
Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11, line 12 a revised partial respective should read “a revised partial representation”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-24 of co-pending Application No. 16/652,985 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, as noted in the table below, claims 1-21 of the instant parent application are simply method and computer-readable medium claims with the same limitations as the method claims (claim 1, 4-24) of the copending continuation application (Appl. No. 16/652,985).

Instant Application
16/652,985
Claim 1
Claims 1/4/5
A method, comprising:
A method for machine learning, comprising:
receiving, by a managing computing device, a plurality of datasets, wherein each dataset of the plurality of datasets is received from a respective client computing device of a plurality of client computing devices, wherein each dataset corresponds to a set of recorded values, and wherein each dataset comprises objects;
receiving, by a managing computing device, a plurality of datasets, wherein each dataset of the plurality of datasets is received from a respective client computing device of a plurality of client computing devices, wherein each dataset corresponds to a set of recorded values, and wherein each dataset comprises objects;
determining, by the managing computing device, a respective list of identifiers for each dataset and a composite list of identifiers comprising a combination of the lists of identifiers of each dataset of the plurality of datasets;
determining, by the managing computing device, a respective list of identifiers for each dataset and a composite list of identifiers comprising a combination of the lists of identifiers of each dataset of the plurality of datasets;
determining, by the managing computing device, a list of unique objects from among the plurality of datasets;
determining, by the managing computing device, a set of unique objects from among the plurality of datasets;
selecting, by the managing computing device, a subset of identifiers from the composite list of identifiers;
selecting, by the managing computing device, a subset of identifiers from the composite list of identifiers;
list of unique objects corresponding to each identifier in the subset of identifiers;
determining, by the managing computing device, a subset of the set of unique objects corresponding to each identifier in the subset of identifiers;
computing, by the managing computing device, a shared representation of the datasets based on the subset of the list of unique objects and a shared function having one or more shared parameters;
computing, by the managing computing device, a shared representation of the datasets based on the subset of the set of unique objects and a shared function having one or more shared parameters;
determining, by the managing computing device, a sublist of objects for the respective dataset of each client computing device based on an intersection of the subset of identifiers with the list of identifiers for the respective dataset;
determining, by the managing computing device, a subset of objects for the respective dataset of each client computing device based on an intersection of the subset of identifiers with the list of identifiers for the respective dataset;
determining, by the managing computing device, a partial representation for the respective dataset of each client computing device based on the sublist of objects for the respective dataset and the shared representation;
determining, by the managing computing device, a partial representation for the respective dataset of each client computing device based on the subset of objects for the respective dataset and the shared representation;
transmitting, by the managing computing device, to each of the client computing devices:
transmitting, by the managing computing device, to each of the client computing devices: (claim 4)
the sublist of objects for the respective dataset; and
the subset of objects for the respective dataset; and (claim 4)
the partial representation for the respective dataset;
the partial representation for the respective dataset; (claim 4)

acquiring, by the managing computing device, one or more feedback values, wherein each of the one or more feedback values is determined as a change in the partial representation that corresponds to an improvement in a set of predicted values as compared to the set of recorded values corresponding to the respective dataset;

wherein said acquiring comprises receiving, by the managing computing device, one or more feedback values from at least one of the client computing devices (claim 4)
wherein the one or more feedback values are determined by the client computing devices by: (claim 5)
determining, by the respective client computing device, a set of predicted values corresponding to the respective dataset, wherein the set of predicted values is based on the partial representation and an individual function with one or more individual parameters corresponding to the respective dataset;
determining, by the respective client computing device, a set of predicted values corresponding to the respective dataset, wherein the set of predicted values is based on the partial representation and an individual function with one or more individual parameters corresponding to the respective dataset; (claim 5)
determining, by the respective client computing device, an error for the respective dataset based on an individual loss function for the respective dataset, the set of predicted values corresponding to the respective dataset, the sublist of objects, and non-empty entries in the set of recorded values corresponding to the respective dataset;
determining, by the respective client computing device, an error for the respective dataset based on an individual loss function for the respective dataset, the set of predicted values corresponding to the respective dataset, the subset of objects, and non-empty entries in the set of recorded values corresponding to the respective dataset; (claim 5)
updating, by the respective client computing device, the one or more individual parameters for the respective dataset; and
updating, by the respective client computing device, the one or more individual parameters for the respective dataset; and (claim 5)
determining, by the respective client computing device, the one or more feedback values, wherein the one or more feedback values are used to determine a change in the partial representation that corresponds to an improvement in the set of predicted values;
determining, by the respective client computing device, the one or more feedback values, wherein the one or more feedback values are used to determine a change in the partial representation that corresponds to an improvement in the set of predicted values; (claim 5)
determining, by the managing computing device, based on the sublists of objects and the one or more feedback values from the client computing devices, one or more aggregated feedback values; and
determining, by the managing computing device, based on the subsets of objects and the one or more feedback values from the client computing devices, one or more aggregated feedback values; and
updating, by the managing computing device, the one or more shared parameters based on the one or more aggregated feedback values.
updating, by the managing computing device, the one or more shared parameters based on the one or more aggregated feedback values.
Claim 2
Claim 6
further comprising transmitting, by the managing computing device, the shared function and the one or more shared parameters to each of the client computing devices.
further comprising transmitting, by the managing computing device, the shared function and the one or more shared parameters to each of the client computing devices.
Claim 3
Claim 7
wherein determining, by the managing computing device, the list of unique objects from among the plurality of datasets comprises: 
wherein determining, by the managing computing device, the set of unique objects from among the plurality of datasets comprises: 
creating, by the managing computing device, a composite list of objects that is a combination of the objects from each dataset; and
creating, by the managing computing device, a composite set of objects that is a combination of the objects from each dataset; and
removing, by the managing computing device, duplicate objects from the composite list of objects based on an intersection of the lists of identifiers for each of the plurality of datasets.
removing, by the managing computing device, duplicate objects from the composite set of objects based on an intersection of the lists of identifiers for each of the plurality of datasets.
Claim 4
Claim 8
wherein determining the error for the respective dataset comprises:
wherein determining the error for the respective dataset comprises:
identifying, by the respective client computing device, which of the non-empty entries in the set of recorded values corresponding to the respective dataset corresponds to an object in the sublist of objects;
identifying, by the respective client computing device, which of the non-empty entries in the set of recorded values corresponding to the respective dataset corresponds to an object in the subset of objects;
determining, by the respective client computing device, a partial error value for each of the identified non-empty entries in the set of recorded values corresponding to the respective dataset by applying the individual loss function between each identified non-empty entry and its corresponding predicted value in the set of predicted values corresponding to the respective dataset; and
determining, by the respective client computing device, a partial error value for each of the identified non-empty entries in the set of recorded values corresponding to the respective dataset by applying the individual loss function between each identified non-empty entry and its corresponding predicted value in the set of predicted values corresponding to the respective dataset; and
combining, by the respective client computing device, the partial error values.
combining, by the respective client computing device, the partial error values.






Claim 5
Claim 9
calculating, by the managing computing device, a final shared representation of the datasets based on the list of unique objects, the shared function, and the one or more shared parameters; and
calculating, by the managing computing device, a final shared representation of the datasets based on the set of unique objects, the shared function, and the one or more shared parameters; and
transmitting, by the managing computing device, the final shared representation of the datasets to each of the client computing devices.
transmitting, by the managing computing device, the final shared representation of the datasets to each of the client computing devices.
Claim 6
Claim 10
wherein the final shared representation of the datasets is usable by each of the client computing devices to determine a final set of predicted values corresponding to the respective dataset.
wherein the final shared representation of the datasets is usable by each of the client computing devices to determine a final set of predicted values corresponding to the respective dataset.
Claim 7
Claim 11
wherein determining the final set of predicted values corresponding to the respective dataset comprises:
wherein determining the final set of predicted values corresponding to the respective dataset comprises:
receiving, by the respective client computing device, the sublist of objects for the respective dataset;
receiving, by the respective client computing device, the subset of objects for the respective dataset;
determining, by the respective client computing device, a final partial representation for the respective dataset based on the sublist of objects and the final shared representation; and
determining, by the respective client computing device, a final partial representation for the respective dataset based on the subset of objects and the final shared representation; and
determining, by the respective client computing device, the final set of predicted values corresponding to the respective dataset based on the final partial representation, the individual function, and the one or more individual parameters corresponding to the respective dataset.
determining, by the respective client computing device, the final set of predicted values corresponding to the respective dataset based on the final partial representation, the individual function, and the one or more individual parameters corresponding to the respective dataset.
Claim 8
Claim 12
wherein the one or more feedback values from each of the client computing devices are based on back-propagated errors.
wherein the one or more feedback values from each of the client computing devices are based on back-propagated errors.
Claim 9
Claim 13
wherein each of the plurality of datasets comprises an equal number of dimensions.
wherein each of the plurality of datasets comprises an equal number of dimensions.


Claim 10
Claim 14
wherein each of the plurality of datasets is represented by a tensor, and wherein at least one of the plurality of datasets is represented by a sparse tensor.
wherein each of the plurality of datasets is represented by a tensor, and wherein at least one of the plurality of datasets is represented by a sparse tensor.
Claim 11
Claim 15
selecting, by the managing computing device, an additional subset of identifiers from the composite list of identifiers;
selecting, by the managing computing device, an additional subset of identifiers from the composite list of identifiers;
determining, by the managing computing device, an additional subset of the list of unique objects corresponding to each identifier in the additional subset of identifiers;
determining, by the managing computing device, an additional subset of the set of unique objects corresponding to each identifier in the additional subset of identifiers;
computing, by the managing computing device, a revised shared representation of the datasets based on the additional subset of the list of unique objects and the shared function having the one or more shared parameters;
computing, by the managing computing device, a revised shared representation of the datasets based on the additional subset of the set of unique objects and the shared function having the one or more shared parameters;

determining, by the managing computing device, additional sublists of objects for the respective dataset of each client computing device based on an intersection of the additional subset of identifiers with the list of identifiers for the respective dataset;
determining, by the managing computing device, additional subsets of objects for the respective dataset of each client computing device based on an intersection of the additional subset of identifiers with the list of identifiers for the respective dataset;
determining, by the managing computing device, a revised partial respective for the respective dataset of each client computing device based on the additional sublist of objects for the respective dataset and the revised shared representation;
determining, by the managing computing device, a revised partial respective for the respective dataset of each client computing device based on the additional subset of objects for the respective dataset and the revised shared representation;
transmitting, by the managing computing device, to each of the client computing devices:
transmitting, by the managing computing device, to each of the client computing devices:
the additional sublist of objects for the respective dataset; and
the additional subset of objects for the respective dataset; and
the revised partial representation for the respective dataset;
the revised partial representation for the respective dataset;

receiving, by the managing computing device, one or more revised feedback values from at least one of the client computing devices, wherein the one or more revised feedback values are determined by the client computing devices by:
determining, by the respective client computing device, a revised set of predicted values corresponding to the respective dataset, wherein the revised set of predicted values is based on the revised partial representation and the individual function with the one or more individual parameters corresponding to the respective dataset;
determining, by the respective client computing device, a revised set of predicted values corresponding to the respective dataset, wherein the revised set of predicted values is based on the revised partial representation and the individual function with the one or more individual parameters corresponding to the respective dataset;
determining, by the respective client computing device, a revised error for the respective dataset based on the individual loss function for the respective dataset, the revised set of predicted values corresponding to the respective dataset, the additional sublist of objects, and the non-empty entries in the set of recorded values corresponding to the respective dataset;
determining, by the respective client computing device, a revised error for the respective dataset based on the individual loss function for the respective dataset, the revised set of predicted values corresponding to the respective dataset, the additional subset of objects, and the non-empty entries in the set of recorded values corresponding to the respective dataset;
updating, by the respective client computing device, the one or more individual parameters for the respective dataset; and
updating, by the respective client computing device, the one or more individual parameters for the respective dataset; and
determining, by the respective client computing device, the one or more revised feedback values, wherein the one or more revised feedback values are used to determine a change in the revised partial representation that corresponds to an improvement in the set of predicted values;
determining, by the respective client computing device, the one or more revised feedback values, wherein the one or more revised feedback values are used to determine a change in the revised partial representation that corresponds to an improvement in the set of predicted values;
determining, by the managing computing device, based on the additional sublists of objects and the one or more revised feedback values, one or more revised aggregated feedback values;
determining, by the managing computing device, based on the additional subsets of objects and the one or more revised feedback values, one or more revised aggregated feedback values;
updating, by the managing computing device, the one or more shared parameters based on the one or more revised aggregated feedback values; and
updating, by the managing computing device, the one or more shared parameters based on the one or more revised aggregated feedback values; and

determining, by the managing computing device based on the one or more revised aggregated feedback values, that an aggregated error corresponding to the revised errors for all respective datasets has been minimized.
Claim 12
Claim 16
initializing, by the managing computing device, the shared function and the one or more shared parameters based on a related shared function used to model a similar relationship.
initializing, by the managing computing device, the shared function and the one or more shared parameters based on a related shared function used to model a similar relationship.
Claim 13
Claim 17
wherein determining the one or more feedback values by the client computing devices further comprises initializing, by the respective client computing device, the individual function and the one or more individual parameters corresponding to the respective dataset based on a random number generator or a pseudo-random number generator.
wherein determining the one or more feedback values by the client computing devices further comprises initializing, by the respective client computing device, the individual function and the one or more individual parameters corresponding to the respective dataset based on a random number generator or a pseudo-random number generator.
Claim 14
Claim 18
wherein each of the plurality of datasets comprises at least two dimensions,
wherein each of the plurality of datasets comprises at least two dimensions,
wherein a first dimension of each of the plurality of datasets comprises a plurality of chemical compounds,
wherein a first dimension of each of the plurality of datasets comprises a plurality of chemical compounds,
wherein a second dimension of each of the plurality of datasets comprises descriptors of the chemical compounds,
wherein a second dimension of each of the plurality of datasets comprises descriptors of the chemical compounds,
wherein entries in each of the plurality of datasets correspond to a binary indication of whether a respective chemical compound exhibits a respective descriptor,
wherein entries in each of the plurality of datasets correspond to a binary indication of whether a respective chemical compound exhibits a respective descriptor,
wherein each of the sets of recorded values corresponding to each of the plurality of datasets comprises at least two dimensions,
wherein each of the sets of recorded values corresponding to each of the plurality of datasets comprises at least two dimensions,
wherein a first dimension of each of the sets of recorded values comprises the plurality of chemical compounds,
wherein a first dimension of each of the sets of recorded values comprises the plurality of chemical compounds,

wherein a second dimension of each of the sets of recorded values comprises activities of the chemical compounds in a plurality of biological assays, and
wherein entries in each of the sets of recorded values correspond to a binary indication of whether a respective chemical compound exhibits a respective activity.
wherein entries in each of the sets of recorded values correspond to a binary indication of whether a respective chemical compound exhibits a respective activity.
Claim 15
Claim 19
calculating, by the managing computing device, a final shared representation of the datasets based on the list of unique objects, the shared function, and the one or more shared parameters; and
calculating, by the managing computing device, a final shared representation of the datasets based on the set of unique objects, the shared function, and the one or more shared parameters; and
transmitting, by the managing computing device, the final shared representation of the datasets to each of the client computing devices,
transmitting, by the managing computing device, the final shared representation of the datasets to each of the client computing devices,
wherein the final shared representation of the datasets is usable by each of the client computing devices to determine a final set of predicted values corresponding to the respective dataset, and
wherein the final shared representation of the datasets is usable by each of the client computing devices to determine a final set of predicted values corresponding to the respective dataset, and
wherein the final set of predicted values is used by at least one of the client computing devices to identify one or more effective treatment compounds among the plurality of chemical compounds.
wherein the final set of predicted values is used by at least one of the client computing devices to identify one or more effective treatment compounds among the plurality of chemical compounds.
Claim 16
Claim 20
wherein each of the plurality of datasets comprises at least two dimensions,
wherein each of the plurality of datasets comprises at least two dimensions,
wherein a first dimension of each of the plurality of datasets comprises a plurality of patients,
wherein a first dimension of each of the plurality of datasets comprises a plurality of patients,
wherein a second dimension of each of the plurality of datasets comprises descriptors of the patients,
wherein a second dimension of each of the plurality of datasets comprises descriptors of the patients,
wherein entries in each of the plurality of datasets correspond to a binary indication of whether a respective patient exhibits a respective descriptor,
wherein entries in each of the plurality of datasets correspond to a binary indication of whether a respective patient exhibits a respective descriptor,

wherein each of the sets of recorded values corresponding to each of the plurality of datasets comprises at least two dimensions,
wherein a first dimension of each of the sets of recorded values comprises the plurality of patients,
wherein a first dimension of each of the sets of recorded values comprises the plurality of patients,
wherein a second dimension of each of the sets of recorded values comprises clinical diagnoses of the patients, and
wherein a second dimension of each of the sets of recorded values comprises clinical diagnoses of the patients, and
wherein entries in each of the sets of recorded values correspond to a binary indication of whether a respective patient exhibits a respective clinical diagnosis.
wherein entries in each of the sets of recorded values correspond to a binary indication of whether a respective patient exhibits a respective clinical diagnosis.
Claim 17
Claim 21
calculating, by the managing computing device, a final shared representation of the datasets based on the list of unique objects, the shared function, and the one or more shared parameters; and
calculating, by the managing computing device, a final shared representation of the datasets based on the set of unique objects, the shared function, and the one or more shared parameters; and
transmitting, by the managing computing device, the final shared representation of the datasets to each of the client computing devices,
transmitting, by the managing computing device, the final shared representation of the datasets to each of the client computing devices,
wherein the final shared representation of the datasets is usable by each of the client computing devices to determine a final set of predicted values corresponding to the respective dataset, and
wherein the final shared representation of the datasets is usable by each of the client computing devices to determine a final set of predicted values corresponding to the respective dataset, and
wherein the final set of predicted values is used by at least one of the client computing devices to diagnose at least one of the plurality of patients.
wherein the final set of predicted values is used by at least one of the client computing devices to diagnose at least one of the plurality of patients.
Claim 18
Claim 22
wherein each of the sets of predicted values corresponding to one of the plurality of datasets corresponds to a predicted value tensor,
wherein each of the sets of predicted values corresponding to one of the plurality of datasets corresponds to a predicted value tensor,
wherein the predicted value tensor is factored into a first tensor multiplied by a second tensor, and
wherein the predicted value tensor is factored into a first tensor multiplied by a second tensor, and

wherein the first tensor corresponds to the respective dataset multiplied by the one or more shared parameters.
Claim 19
Claim 23
wherein the respective dataset encodes side information about the objects of the dataset.
wherein the respective dataset encodes side information about the objects of the dataset.
Claim 20
Claim 24
wherein the predicted value tensor is factored using a Macau factorization method.
wherein the predicted value tensor is factored using a Macau factorization method.
Claim 21
Claims 1/4/5
A non-transitory, computer-readable medium with instructions stored thereon, wherein the instructions are executable by a processor to perform a method, comprising:
A method for machine learning, comprising:
receiving a plurality of datasets, wherein each dataset of the plurality of datasets is received from a respective client computing device of a plurality of client computing devices, wherein each dataset corresponds to a set of recorded values, and wherein each dataset comprises objects;
receiving, by a managing computing device, a plurality of datasets, wherein each dataset of the plurality of datasets is received from a respective client computing device of a plurality of client computing devices, wherein each dataset corresponds to a set of recorded values, and wherein each dataset comprises objects;
determining a respective list of identifiers for each dataset and a composite list of identifiers comprising a combination of the lists of identifiers of each dataset of the plurality of datasets;
determining, by the managing computing device, a respective list of identifiers for each dataset and a composite list of identifiers comprising a combination of the lists of identifiers of each dataset of the plurality of datasets;
determining a list of unique objects from among the plurality of datasets;
determining, by the managing computing device, a set of unique objects from among the plurality of datasets;
selecting a subset of identifiers from the composite list of identifiers;
selecting, by the managing computing device, a subset of identifiers from the composite list of identifiers;
determining a subset of the list of unique objects corresponding to each identifier in the subset of identifiers;
determining, by the managing computing device, a subset of the set of unique objects corresponding to each identifier in the subset of identifiers;
list of unique objects and a shared function having one or more shared parameters;
computing, by the managing computing device, a shared representation of the datasets based on the subset of the set of unique objects and a shared function having one or more shared parameters;
determining, by the managing computing device, a sublist of objects for the respective dataset of each client computing device based on an intersection of the subset of identifiers with the list of identifiers for the respective dataset;
determining, by the managing computing device, a subset of objects for the respective dataset of each client computing device based on an intersection of the subset of identifiers with the list of identifiers for the respective dataset;
determining, by the managing computing device, a partial representation for the respective dataset of each client computing device based on the sublist of objects for the respective dataset and the shared representation;
determining, by the managing computing device, a partial representation for the respective dataset of each client computing device based on the subset of objects for the respective dataset and the shared representation;
transmitting to each of the client computing devices:
transmitting, by the managing computing device, to each of the client computing devices: (claim 4)
the sublist of objects for the respective dataset; and
the subset of objects for the respective dataset; and (claim 4)
the partial representation for the respective dataset;
the partial representation for the respective dataset; (claim 4)

acquiring, by the managing computing device, one or more feedback values, wherein each of the one or more feedback values is determined as a change in the partial representation that corresponds to an improvement in a set of predicted values as compared to the set of recorded values corresponding to the respective dataset;
receiving one or more feedback values from at least one of the client computing devices, wherein the one or more feedback values are determined by the client computing devices by:
wherein said acquiring comprises receiving, by the managing computing device, one or more feedback values from at least one of the client computing devices (claim 4)
wherein the one or more feedback values are determined by the client computing devices by: (claim 5)

determining, by the respective client computing device, a set of predicted values corresponding to the respective dataset, wherein the set of predicted values is based on the partial representation and an individual function with one or more individual parameters corresponding to the respective dataset; (claim 5)
determining, by the respective client computing device, an error for the respective dataset based on an individual loss function for the respective dataset, the set of predicted values corresponding to the respective dataset, the sublist of objects, and non-empty entries in the set of recorded values corresponding to the respective dataset;
determining, by the respective client computing device, an error for the respective dataset based on an individual loss function for the respective dataset, the set of predicted values corresponding to the respective dataset, the subset of objects, and non-empty entries in the set of recorded values corresponding to the respective dataset; (claim 5)
updating, by the respective client computing device, the one or more individual parameters for the respective dataset; and
updating, by the respective client computing device, the one or more individual parameters for the respective dataset; and (claim 5)
determining, by the respective client computing device, the one or more feedback values, wherein the one or more feedback values are used to determine a change in the partial representation that corresponds to an improvement in the set of predicted values;
determining, by the respective client computing device, the one or more feedback values, wherein the one or more feedback values are used to determine a change in the partial representation that corresponds to an improvement in the set of predicted values; (claim 5)
determining based on the sublists of objects and the one or more feedback values from the client computing devices, one or more aggregated feedback values; and
determining, by the managing computing device, based on the subsets of objects and the one or more feedback values from the client computing devices, one or more aggregated feedback values; and
updating the one or more shared parameters based on the one or more aggregated feedback values.
updating, by the managing computing device, the one or more shared parameters based on the one or more aggregated feedback values.


Claims 1-21 of the instant application, which recite a method and a computer readable medium, contain the same subject matter recited in a substantially similar manner and which are not patentably distinct from claims 1, 4-24 of copending application 16/652,985.

Additionally, several uses of the terms “list” and sublist” in the instant application are replaced by the use of terms “set” and “subset,” respectively, in copending application 16/652,985. As noted above, while claims 1-20 of the instant application are directed towards a method and claim 21 is directed towards a computer readable medium and while claims 1, 4-24 of copending application 16/652,985 are directed towards a method for machine learning, the embodiments of the instant application are obvious variants and are not patentably distinct from the method embodiment of claims 1, 4-24 of copending application 16/652,985, because it is well-known to perform machine learning 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to implement the method of claims 1-20 and the computer readable medium of claim 21 of the instant application using the method of claims 1, 4-24 of copending application 16/652,985.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable claims 1, 4-24 of co-pending Application No. 16/652,985 (reference application) in view of Shokri et al. (Privacy-Preserving Deep Learning, hereinafter referred to as “Shokri”).
Instant Application
16/652,985
Claim 1
Claims 1/4/5
A memory with a model stored thereon, wherein the model is generated according to a method, comprising:
A method for machine learning, comprising:
receiving, by a managing computing device, a plurality of datasets, wherein each dataset of the plurality of datasets is received from a respective client computing device of a plurality of client computing devices, wherein each dataset corresponds to a set of recorded values, and wherein each dataset comprises objects;
receiving, by a managing computing device, a plurality of datasets, wherein each dataset of the plurality of datasets is received from a respective client computing device of a plurality of client computing devices, wherein each dataset corresponds to a set of recorded values, and wherein each dataset comprises objects;
determining, by the managing computing device, a respective list of identifiers for each dataset and a composite list of identifiers comprising a combination of the lists of identifiers of each dataset of the plurality of datasets;
determining, by the managing computing device, a respective list of identifiers for each dataset and a composite list of identifiers comprising a combination of the lists of identifiers of each dataset of the plurality of datasets;
list of unique objects from among the plurality of datasets;
determining, by the managing computing device, a set of unique objects from among the plurality of datasets;
selecting, by the managing computing device, a subset of identifiers from the composite list of identifiers;
selecting, by the managing computing device, a subset of identifiers from the composite list of identifiers;
determining, by the managing computing device, a subset of the list of unique objects corresponding to each identifier in the subset of identifiers;
determining, by the managing computing device, a subset of the set of unique objects corresponding to each identifier in the subset of identifiers;
computing, by the managing computing device, a shared representation of the datasets based on the subset of the list of unique objects and a shared function having one or more shared parameters;
computing, by the managing computing device, a shared representation of the datasets based on the subset of the set of unique objects and a shared function having one or more shared parameters;
determining, by the managing computing device, a sublist of objects for the respective dataset of each client computing device based on an intersection of the subset of identifiers with the list of identifiers for the respective dataset;
determining, by the managing computing device, a subset of objects for the respective dataset of each client computing device based on an intersection of the subset of identifiers with the list of identifiers for the respective dataset;
determining, by the managing computing device, a partial representation for the respective dataset of each client computing device based on the sublist of objects for the respective dataset and the shared representation;
determining, by the managing computing device, a partial representation for the respective dataset of each client computing device based on the subset of objects for the respective dataset and the shared representation;
transmitting, by the managing computing device, to each of the client computing devices:
transmitting, by the managing computing device, to each of the client computing devices: (claim 4)
the sublist of objects for the respective dataset; and
the subset of objects for the respective dataset; and (claim 4)
the partial representation for the respective dataset;
the partial representation for the respective dataset; (claim 4)

acquiring, by the managing computing device, one or more feedback values, wherein each of the one or more feedback values is determined as a change in the partial representation that corresponds to an improvement in a set of predicted values as compared to the set of recorded values corresponding to the respective dataset;
receiving, by the managing computing device, one or more feedback values from at least one of the client computing devices, wherein the one or more feedback values are determined by the client computing devices by:
wherein said acquiring comprises receiving, by the managing computing device, one or more feedback values from at least one of the client computing devices (claim 4)
wherein the one or more feedback values are determined by the client computing devices by: (claim 5)
determining, by the respective client computing device, a set of predicted values corresponding to the respective dataset, wherein the set of predicted values is based on the partial representation and an individual function with one or more individual parameters corresponding to the respective dataset;
determining, by the respective client computing device, a set of predicted values corresponding to the respective dataset, wherein the set of predicted values is based on the partial representation and an individual function with one or more individual parameters corresponding to the respective dataset; (claim 5)
determining, by the respective client computing device, an error for the respective dataset based on an individual loss function for the respective dataset, the set of predicted values corresponding to the respective dataset, the sublist of objects, and non-empty entries in the set of recorded values corresponding to the respective dataset;
determining, by the respective client computing device, an error for the respective dataset based on an individual loss function for the respective dataset, the set of predicted values corresponding to the respective dataset, the subset of objects, and non-empty entries in the set of recorded values corresponding to the respective dataset; (claim 5)
updating, by the respective client computing device, the one or more individual parameters for the respective dataset; and
updating, by the respective client computing device, the one or more individual parameters for the respective dataset; and (claim 5)
determining, by the respective client computing device, the one or more feedback values, wherein the one or more feedback values are used to determine a change in the partial representation that corresponds to an improvement in the set of predicted values;
determining, by the respective client computing device, the one or more feedback values, wherein the one or more feedback values are used to determine a change in the partial representation that corresponds to an improvement in the set of predicted values; (claim 5)
sublists of objects and the one or more feedback values from the client computing devices, one or more aggregated feedback values;
determining, by the managing computing device, based on the subsets of objects and the one or more feedback values from the client computing devices, one or more aggregated feedback values; and
updating, by the managing computing device, the one or more shared parameters based on the one or more aggregated feedback values; and
updating, by the managing computing device, the one or more shared parameters based on the one or more aggregated feedback values.
storing, by the managing computing device, the shared representation, the shared function, and the one or more shared parameters on the memory.
(see below)


Regarding claim 22, combined claims 1, 4-5 of copending application 16/652,985 teach the limitations of claim 22 as noted in the chart above. However, combined claims 1, 4-5 of copending application 16/652,985 do not explicitly teach storing, by the managing computing device, the shared representation, the shared function, and the one or more shared parameters on the memory.
Shokri teaches storing, by the managing computing device, the shared representation, the shared function, and the one or more shared parameters on the memory (Shokri, section 4 – teaches a central server which stores a global [shared] model to which participants [clients] upload local parameters and from which participants download global parameters which are an aggregation of the local parameters from all of the participants; see also Shokri, section 5.3).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify combined claims 1, 4-5 of copending application 16/652,985 with the teachings of Shokri in order to enable multiple parties to learn an accurate model without the parties sharing private data with each other in the field of collaborative learning of neural network models with privacy preservation (Shokri, Abstract –“In this paper, we design, implement, and evaluate a practical system that enables multiple parties to jointly learn an accurate neural network model for a given objective without sharing their input datasets...participants preserve the privacy of their respective data 
Additionally, Claims 22 of the instant application, which recites a memory with a model stored thereon, wherein the model is generated according to a method, contains the same subject matter recited in a substantially similar manner and which is not patentably distinct from claims 1, 4-5 of copending application 16/652,985.
First, claim 22 of the instant application recite substantially the same language and is directed to an obvious variant of combined claims 1 and 4-5 of copending application 16/652,985. While claim 22 of the instant application is directed towards a memory with a model stored thereon, wherein the model is generated according to a method, combined claims 1, 4-5 are directed to a method for machine learning. Because the method for machine learning of copending application 16/652,985 performs the steps using managing and/or client computing devices and, while claim 22 of the instant application does not specifically mention the use of a managing computing device, claim 22 of the instant application performs the same steps in substantially the same manner using a memory with a model stored thereon, wherein the model is generated according to a method, the claim recitations are obvious variants and are not patentably distinct from each other, because it is well-known to perform machine learning algorithms using computers and simply changing the recitation of the generic computer hardware and/or models used to perform the steps of the claims does not change the scope of steps performed by the claim language.
Additionally, several uses of the terms “list” and sublist” in the instant application are replaced by the use of terms “set” and “subset,” respectively, in copending application 16/652,985. As noted above, while claim 22 of the instant application is directed towards a memory with a model stored thereon, wherein the model is generated according to a method and while claims 1, 4-5 of copending application 16/652,985 are directed towards a method for machine learning, the embodiment of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to implement the memory with a model stored thereon, wherein the model is generated according to a method of claim 22 of the instant application using the method of claims 1, 4-5 of copending application 16/652,985.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 21 recites the managing computing device (lines 16 and 19 [two instances]) while failing to provide and antecedent basis for "the managing computing device." It is suggested that both instances of the above recited phrase be removed from the claim. Clarification or correction is required.

Allowable Subject Matter
Upon properly overcome of the objections and the rejections as discussed above in paragraphs 5-13, claims 1-22 would be allowable.

Regarding the cited limitations of claims 1, 21-22, which do not appear to be taught by the prior art: Paul et al. teaches multiple client devices transmitting data to a server wherein the server selects a subsets of data and sends the subsets back to the clients for analysis by local models. Sharifi Sedeh et al. teaches merging multiple databases from multiple client devices using identifiers and reducing the datasets using features and identifiers. Shokri et al. teaches training local models using stochastic gradient descent and uploading local parameters to a parameter server for aggregation into a global model. Bonawitz et al. teaches transmitting a partially pre-trained model to client devices where clients further train the models using local data, and, then, the clients transmit, back to the server, model parameters to construct a cross-population model. Wood et al. teaches tuning hyperparameters for each of the local models.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. The independent claims comprise a reduced set of each dataset for each client generated by the managing device where each subset consists of a subset of the identifiers and a subset of the objects. Further, the independent claims comprise using each reduced set and a shared representation, which is computed using all of the subsets of data from all clients, to generate, by the 
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claims 1, 21-22.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claims 1, 21-22 are objected to, in light of the reasons noted above, as they depend upon an independent claim which is objected to in light of the reasons above.
Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125